Campbell, C. J.,
delivered the opinion of the court.
The action of the Board of Supervisors of Hancock County in making an order on the first Monday of March, 1881, relieving the tax-collector from his duty under the law to commence the sale of lands for taxes on that day and allowing him to disregard the law by postponing sale to a later day was without authority of law and has no validity. The sale of land afterward made by the tax-collector in pursuance of this unwarranted order was a nullity. The order mentioned was made under a total misapprehension of § 558 of the Code of 1880. This is a valuable provision, but was not intended to arm a board of supervisors with the dispensing power as to the laws enacted for the collection of public revenues. Such a construction would make it the instrument of incalculable mischief. The object and scope of the section is to provide for the case of a failure from any cause to sell land for taxes at the time prescribed by law.
If after the time fixed by law for sale of land for taxes it appears that any land liable to such sale was not sold, as it should have been, it may be sold by order of the board of supervisors. The section sprang from the apprehension that by inadvertence or oversight some land might escape sale at the regular time, and was intended especially for such cases. Its language is broad enough to embrace a failure as to the entire list of delinquent lands, and where it appeared at a time subsequent to the time fixed by law for the sale of land for taxes that no sale had been made, from any cause, it would be competent and proper for the board of supervisors under this section to order the sale to be made at a future day; but this is very different from granting an indulgence beforehand. A tax-collector who fails to advertise and sell lands delinquent for taxes at the time prescribed by law can obtain no relief from responsibility by any order of a board of supervisors, which cannot thus thwart the law.

Affirmed.